LOAN PARTICIPATION AGREEMENT

THIS LOAN PARTICIPATION AGREEMENT (this “Agreement”) is made as of this ___ day
of October, 2006, by and between IA ORLANDO SAND, L.L.C., a Delaware limited
liability company, having its principal place of business at 2901 Butterfield
Road, Oak Brook, Illinois 60523 (together with its successors and/or assigns,
hereinafter referred to as “Lender”) and INLAND REAL ESTATE CORPORATION, a
Maryland corporation “Participant”).

R E C I T A L S:

A.

Lender is the lawful owner and holder of that certain Promissory Note dated as
of September 29, 2006, made by Fourth Quarter Properties 124, LLC, a Georgia
limited liability company (“Borrower”) in favor of Lender (the “Note”), which
Note evidences a loan made by Lender to Borrower in the original principal
amount of Forty One Million Four Hundred Seventy Seven Thousand Sixty Two and
84/100 Dollars ($41,477,062.84) (the “Loan”).  A copy of the Note is attached
hereto as Exhibit A; and

B.

The Note is secured by certain loan documents, as described on Exhibit B,
attached hereto and made a part hereof (collectively, the “Loan Documents”),
securing the Loan.  The legal descriptions of the property described in Mortgage
A and the property described in Mortgage B are attached hereto as Exhibit C, and
are herein collectively referred to as the “Mortgaged Property”; and

C.

At the closing of the Loan on September 29, 2006 (the “Closing Date”), Lender
received from Borrower a loan fee in the amount of $622,155.94 (the “Loan Fee”).

D.

The Note provides for, and Lender is presently holding, an interest reserve to
pay interest on the Loan as it becomes due under the Note.

E.

The outstanding and unpaid principal balance of the Note, accrued interest and
all other sums which may or shall become due under the Note and the Loan
Documents, as such may be modified, are hereinafter collectively referred to as
the “Debt”; and

F.

Participant has agreed to pay to Lender the sum of $10,369,265.71 (the
“Participation Payment”) in consideration for the participation of Participant
with regard to the Note, the Debt, and the Loan Documents in the manner
hereinafter set forth.

NOW, THEREFORE, in consideration of payment of Ten Million Three Hundred Sixty
Nine Thousand Two Hundred Sixty Five and 71/100 Dollars ($10,369,265.71) by
Participant to Lender, and in further consideration of the mutual promises and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Lender and Participant
hereby agree as follows:




1.

Lender hereby represents to Participant as follows:  

(a)

Lender has provided to Participant true, correct, and complete copies of each of
the Loan Documents;

(b)

the Loan Documents have not been modified, amended or terminated;

(c)

the outstanding principal balance of the Loan is $41,477,062.84; and

(d)

Lender covenants and agrees that it shall not modify or amend the Note or any of
the Loan Documents in any material respect without the prior written consent of
Participant.

1.

From and after the date of this Agreement (except with regard to the Loan Fee as
specifically provided in Paragraph 3, below), all rights and obligations of
Lender with regard to the Loan shall be allocated on a parri passu basis as
between Lender and Participant, in the following proportions:

(a)

Participant Share:

10,369,265.71 / 41,477,063 = 25%




(b)

Lender Share:

75%

2.

Lender shall pay to Participant within three business days after the date of
this Agreement the Participant Share of (a) the Loan Fee, being:  $622,155.94 x
25% = $155,538.99, and (b) interest on the Loan for the month of October, 2006
calculated from the date of Lender’s receipt of the Participation Payment
through October 31, 2006.

3.

From and after the date of this Agreement, the following shall be allocated on a
parri passu basis as between Lender and Participant:

(a)

all payments received by Lender under the Note, the Loan Documents, and with
regard to the Debt, including without limitation the Extension Fee, if
applicable; and

(b)

all un-reimbursed costs incurred by Lender with regard to the Loan; and

(c)

the Participant Share of any income or payments related to the Loan shall be
paid by Lender to Participant promptly (but in no event more than two business
days) after receipt by Lender; Participant shall pay to Lender the Participant
Share of any un-reimbursed costs incurred by Lender with regard to the Loan
promptly after receipt of an invoice for such charges from Lender.

4.

Lender shall continue to hold the original Note and original Loan Documents, and
shall retain full authority to act as the sole contact with the Borrower with
regard to the Note and the Debt and in the administration and servicing of the
Loan. In particular but not by way of limitation, Lender shall have the right
without the prior consent of Participant to review and approve (a) Borrower’s
petitions for zoning or rezoning of the Mortgaged Property, (b) the form and
content of the Deed of Trust (including the release of the Deed of Trust as
provided for in the Post Closing Agreement) and the Assignment of Development
Rights to be delivered by Borrower to Lender per the terms of the Post Closing
Agreement (and copies of the final documents shall be delivered to Participant
by Lender upon final approval and execution), and (c) all submittals made by
Borrower with regard to the items required by the Post Closing Agreement and/or
the Loan Documents.

5.

Lender and Participant each represent and warrant to the other that the
undersigned has full power, authority and legal right to execute this Agreement
on behalf of Lender and Participant, as applicable.

6.

This Agreement may not be modified, amended, changed or terminated orally, but
only by an agreement in writing signed by both Lender and Participant.

7.

This Agreement shall be binding upon and inure to the benefit of Lender and
Participant and their respective successors and assigns.

8.

This Agreement may be executed in any number of duplicate originals and each
such duplicate original shall be deemed to constitute but one and the same
instrument.

9.

If any term, covenant or condition of this Agreement shall be held to be
invalid, illegal or unenforceable in any respect, this Agreement shall be
construed without such provision.

10.

This Agreement shall be governed by and construed in accordance with the laws of
the State in which the Mortgaged Property is located.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   










IN WITNESS WHEREOF, Lender and Participant have executed this Agreement, as of
the day and year first above written.




LENDER:

IA ORLANDO SAND, L.L.C.

By:

Inland American Real Estate Trust, Inc.










By:

________________________

Name:

Title:




PARTICIPANT:




INLAND REAL ESTATE CORPORATION




By:

_________________________________

Its:






NCLIB1 307152.3




EXHIBIT A

NOTE








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   










EXHIBIT B

LOAN DOCUMENTS


1.

Mortgage and Security Agreement from Borrower to Lender dated as of September
29, 2006, and recorded in the Official Records of Orange County, Florida (as
amended, modified, supplemented or restated from time to time, “Mortgage A”),
with respect to an approximate 96 acre parcel of Property (as defined in
Mortgage A).

2.

Mortgage and Security Agreement from Borrower to Lender dated as of September
29, 2006, and recorded in the Official Records of Orange County, Florida (as
amended, modified, supplemented or restated from time to time, “Mortgage B”),
with respect to a 7.86 acre parcel of property (as defined in Mortgage B).

3.

Loan Guaranty dated as of September 29, 2006

4.

Environmental Indemnity Agreement dated as of September 29, 2006

5.

Collateral Assignment of Agreements Affecting Real Estate dated as of September
29, 2006, and recorded in the Official Records of Orange County, Florida (the
“Collateral Assignment”).

7.

Joint Escrow Closing Agreement dated as of September 29, 2006

8.

Borrower’s Closing Certificate dated as of September 29, 2006.

9.

Post Closing Agreement dated as of September 29, 2006.

10.

Collateral Assignment of Development Rights (the “Assignment of Development
Rights” - to be delivered to Lender per terms of Post Closing Agreement).

11.

Deed of Trust (the “Deed of Trust” - to be delivered to Lender per terms of Post
Closing Agreement and recorded as additional security for the Loan against farm
property in Georgia).








NCLIB1 307152.3







EXHIBIT C - 1
LEGAL DESCRIPTION - MORTGAGE A

From a 4”x4” concrete monument with a 2 inch brass disc stamped “RLS 1585 RLS
1819” at the Northwest corner of the Northwest 1/4 of Section 31, Township 23
South, Range 29 East, Orange County, Florida, run South 00 degrees 50 minutes 25
seconds East 160.01 feet along the West boundary of said Northwest 1/4 to a
4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186” on the South
right-of-way line of Sand Lake Road (State Road 482) as described and recorded
in Official Records Book 235, Page 620, Public Records Of Orange County,
Florida; thence run North 89 degrees 49 minutes 21 seconds East 1040.57 feet
along said South right-of-way line to a 4”x4” concrete monument with disc
stamped “JWG LB1 PRM PCP” for the POINT OF BEGINNING; thence continue North 89
degrees 49 minutes 21 seconds East 1049.97 feet along said South right-of-way
line to a 4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186”;
thence run North 00 degrees 50 minutes 25 seconds West 10.00 feet along said
right-of-way line to a 4”x4” concrete monument with disc stamped “LS1585 LS1819
LS3186”; thence run North 89 degrees 49 minutes 21 seconds East 563.13 feet
along the South right-of-way line of Sand Lake Road (State Road 482) as
described and recorded in Official Records Book 223, Page 321, Public Records Of
Orange County, Florida to a 4”x4” concrete monument with disc stamped “LS1585
LS1819 LS3186”; thence run North 00 degrees 11 minutes 03 seconds West 10.00
feet along said right-of-way line to a 4”x4” concrete monument with disc stamped
“LS1585 LS1819 LS3186”; thence run North 89 degrees 32 minutes 07 seconds East
400.01 feet along said right-of-way line to a 4”x4” concrete monument with disc
stamped “LS1585 LS1819 LS3186”; thence run South 00 degrees 11 minutes 03
seconds East 10.00 feet along said right-of-way line to a 4”x4” concrete
monument with disc stamped “LS1585 LS1819 LS3186”; thence run North 89 degrees
32 minutes 07 seconds East 2066.31 feet along said right-of-way line to a point
on a line parallel with and 200.00 feet West of, when measured at right angles
to, the East boundary of the Northeast 1/4 of the aforesaid Section 31, said
point being a 4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186;
thence run South 00 degrees 14 minutes 20 seconds East 987.07 feet along said
parallel line to a 4”x4” concrete monument with disc stamped “JWG LB 1” at the
Northeast corner of that certain parcel of land described and recorded in
Official Records Book 6983, Pages 2167 through 2172 of the Public Records of
Orange County, Florida; thence along the Northerly boundary of said parcel of
land with the following courses and distances, run North 89 degrees 54 minutes
59 minutes West 1144.66 feet to a 4”x4” concrete monument with disc stamped “JWG
LB 1” at the beginning of a non-tangent curve, concave Northwesterly and having
a radius of 1196.00 feet; thence from a tangent bearing of South 15 degrees 58
minutes 41 seconds West run Southwesterly 887.53 feet along the arc of said
curve through a central angle of 42 degrees 31 minutes 05 seconds to a 4”x4”
concrete monument with disc stamped “JWG LB 1” at the end of said curve; thence
run South 58 degrees 29 minutes 46 seconds West 136.16 feet along a line 50.00
feet Southeast of and parallel with, when measured at right angles to the
Southeasterly boundary of that certain Orange County Sewer Line Easement
described and recorded in Official Records Book 3400, Page 1743 and Official
Records Book 3406, Page 1334 and Official Records Book 3403, Page 495, Public
Records of Orange County, Florida to a 4”x4” concrete monument with disc stamped
“JWG LB 1”; thence run North 89 degrees 54 minutes 59 seconds West 660.26 feet
to a 4”x4” concrete monument with disc stamped “JWG LB1 PRM PCP”; thence leaving
the aforesaid Northerly boundary, run North 00 degrees 11 minutes 03 seconds
West 852.08 feet to a 4”x4” concrete monument with disc stamped “JWG LB1 PRM
PCP” at the beginning of a non-tangent curve concave Southerly and having a
radius of 700.00 feet; thence from a tangent bearing of North 66 degrees 28
minutes 35 seconds West run Westerly 347.68 feet along the arc of said curve
through a central angle of 28 degrees 27 minutes 28 seconds to a 4”x4” concrete
monument with disc stamped “JWG LB1 PRM PCP” at the end of said curve; thence
run North 86 degrees 47 minutes 22 seconds West 220.59 feet; thence run South 82
degrees 51 minutes 29 seconds West 811.25 feet to a 4”x4” concrete monument with
disc stamped “JWG LB1 PRM PCP” at the beginning of a non-tangent curve, concave
Southwesterly and having a radius of 2100.00 feet; thence from a tangent bearing
of North 04 degrees 01 minutes 10 seconds West run Northwesterly 939.70 feet
along the arc of said curve through a central angle of 25 degrees 38 minutes 19
seconds to the Point of Beginning.








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   







EXHIBIT C - 2
LEGAL DESCRIPTION - MORTGAGE B







From the Northeast corner of Section 31, Township 23 South, Range 29 East run
South 00 degrees 14 minutes 20 seconds East 150.00 feet along the East boundary
of the Northeast 1/4 of said Section 31 to a point on the south right-of-way
line of State Road 482 (Sand Lake Road) as described in Official Records Book
223, Page 321 of the Public Records of Orange County, Florida; thence run South
89 degrees 32 minutes o7 seconds West 200.00; thence run South 00 degrees 14
minutes 20 seconds East 987.07 feet to a 4”x4” concrete monument with disc
stamped “JWG LB 1” at the Northeast corner of that certain parcel of land
described and recorded in Official Records Book 6983, Pages 2167 through 2172 of
the Public Records of Orange County, Florida; thence along the Northerly
boundary of said parcel of land with the following courses and distances, run
North 89 degrees 54 minutes 59 minutes West 1144.66 feet to a 4”x4” concrete
monument with disc stamped “JWG LB 1” at the beginning of a non-tangent curve,
concave Northwesterly and having a radius of 1196.00 feet; thence from a tangent
bearing of South 15 degrees 58 minutes 41 seconds West run Southwesterly 887.53
feet along the arc of said curve through a central angel of 42 degrees 31
minutes 05 seconds to a 4”x4” concrete monument with disc stamped “JWG LB 1” at
the end of said curve; thence run South 58 degrees 29 minutes 46 seconds West
136.16 feet along a line 50.00 feet Southeast of and parallel with, when
measured at right angles to the Southeasterly boundary of that certain Orange
County Sewer Line Easement described and recorded in Official Records Book 3400,
Page 1743 and Official Records Book 3406, Page 1334 and Official Records Book
3403, Page 495, Public Records of Orange County, Florida to a 4”x4” concrete
monument with disc stamped “JWG LB 1”; thence run North 89 degrees 54 minutes 59
seconds West 169.47 feet to the POINT OF BEGINNING; thence run North 89 degrees
54 minutes 59 seconds West 490.79 feet to a 4”x4” concrete monument with disc
stamped “JWG LB1 PRM PCP”; thence leaving the aforesaid Northerly boundary, run
North 00 degrees 11 minutes 03 seconds West 722.82 feet; thence run South 72
degrees 24 minutes 46 seconds East 213.71 feet to the beginning of a non-tangent
curve concave Southwesterly and having a radius of 679.60 feet; thence from a
tangent bearing of South 72 degrees 48 minutes 40 seconds East run Southeasterly
288.19 feet along the arc of said curve through a central angle of 24 degrees 17
minutes 49 seconds to the end of said curve and the beginning of a non-tangent
curve concave Southwesterly and having a radius of 508.17 feet; thence from a
tangent bearing of South 45 degrees 29 minutes 25 seconds East run Southeasterly
250.01 feet along the arc of said curve through a central angle of 28 degrees 11
minutes 19 seconds to the end of said curve and the beginning of a non-tangent
curve concave Northwesterly and having a radius of 285.52 feet; thence from a
tangent bearing of South 17 degrees 58 minutes 40 seconds East run Southwesterly
339.86 feet along the arc of said curve through a central angle of 68 degrees 11
minutes 58 seconds to the end of said curve and the Point of Beginning.




CONTAINING:  7.860 acres, more or less








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   


